Title: From George Washington to Daniel McCarty, 30 October 1797
From: Washington, George
To: McCarty, Daniel



Sir
Mount Vernon 30⟨th⟩ Octr 1797.

After suggesting (for it did not appear to have been meant, or received as a regular proposition) that the relative value of lands here, and on the Great Kanhawa might be estimated as one to three, & finding that this difference did not comport with my ideas, you requested that I would suggest something on my part.
This, after you had candidly stated the predicaments under which your Sugar land tracts lay, I was unable at the time to do. Having revolved the subject since and believing that it would be convenient to us both, to me it certainly would (as I should know better how to answer the applications of others) to ascertain whether there be any likelihood of our making an exchange, or not, I will propose the following—viz.
To give you my three upper tracts on the Great Kanhawa (which in reallity may be called two only; the river, not more than 100 or 150 yards wide, dividing the two uppermost ones). These cont[ai]n 7276 acres, 2950, & 2000 which should be 2050; all of them, I am persuaded, large measure, for your Sugar land tracts entire, as granted to your Ancester and Mr Pope by the Proprietor’s Deeds for 2983, and 2681 Acres.
It may appear a little singular to make this proposition after you had declared your intention of reserving a part of this land for the purpose of raising money. But as the professed object of this reservation was to effect that purpose, and as it appears to me that the object can be as well, or better answered by selling the land on which you live, I have been led to make it.
I believe this to be the case, because I have reason to expect from letters I have myself received from foreigners, and their enquiries that when tranquillity is restored in Europe & they ⟨recover⟩ their property, that many of them will seek establishments in this Country; and the probability is, that such Emigrants as I allude to, would prefer pleasant Seats on, or near Navigable Water, to a better soil at a greater distance from it; whilst it would be more

convenient to me to receive what I should get in exchan⟨ge⟩ in one body, than in several parcels.
If Sir, you should think the proposal I now make worthy of attention, you will be so good as to let me know your determination.
It is to be understood that I mean to be exempt from the expence of the Law-suit and its consequences; and to be secured also against any reclamation by your Son, of the part left him by his Grandfather. In the meantime, full possession on both sides, and all priviledges are to be granted, & enjoyed by the parties respectively; and obligatory instruments to pass; but legal titles to be withheld until your Son arrives at age, & in the mind to convey his right; for you well know that neither he, or anyone for him, can do it during his Non-age.
These are outlines—Details may be entered into hereafter if the proposition is acceded to. As you have seen the Plats of the land, & their relative situation to each other, I shall say nothing on that head; and only add, that as the three tracts together are marginned by the Kanhawa & Cole River near 25 miles, and were the first choice of the country, you may easily conceive of what quality the land is, and the quantity of River bottom contained [in] its boundaries. I am Sir Your Most Obedt & Very Hble Ser⟨vt⟩

Go: Washington

